           Case 2:17-cv-00686-APG-DJA Document 74 Filed 03/01/21 Page 1 of 3


1    AARON D. FORD
       Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendants Carrie Alvarado,
     Timothy Filson, Jerry Howell, Bianca Knight-Groover,
8    Dwight Neven, and Perry Russell

9

10

11

12                           UNITED STATES DISTRICT COURT

13                                   DISTRICT OF NEVADA

14   DONALD E MITCHELL, JR.,                             Case No. 2:17-cv-00686-APG-DJA
15                     Plaintiff,
16    v.                                           STIPULATION FOR AN EXTENSION
                                                   OF TIME TO FILE AN OPPOSITION
17   STATE OF NEVADA, et al.,                        TO PLAINTIFF’S MOTION FOR
                                                         RECONSIDERATION
18                     Defendants.                        (FIRST REQUEST)
19

20         Defendants Carrie Alvarado, Timothy Filson, Jerry Howell, Bianca Knight-Groover,

21   Dwight Neven, and Perry Russell, by and through counsel, Aaron D. Ford, Nevada Attorney

22   General, and Katlyn M. Brady, Senior Deputy Attorney General, and Donald Mitchell, by

23   and through counsel Diana Ebron and Karen Hanks, stipulate to a fourteen (14) day

24   extension of time for Defendants to file an opposition to Plaintiff’s motion for

25   reconsideration. ECF No. 71.

26         Good cause for the extension exists based upon defense counsel’s unusually heavy

27   caseload. This caseload includes multiple dispositive motions and deposition preparation

28   ///



30                                         Page 1 of 3
          Case 2:17-cv-00686-APG-DJA Document 74 Filed 03/01/21 Page 2 of 3


1    for another matter. Accordingly, the parties agree to extend the deadline for Defendants’
2    opposition from February 26, 2021, to March 12, 2021.
3    DATED this 26th day of February, 2021.      DATED this 26th day of February, 2021.
4                                                AARON D. FORD
                                                 Attorney General
5

6    By: /s/ Diana S. Ebron                      By: /s/ Katlyn M. Brady
         DIANA S. EBRON                          KATLYN M. BRADY (Bar No. 14173)
7        Nevada Bar No. 10580                    Senior Deputy Attorney General
         KAREN L. HANKS                          Attorneys for Defendants
8        Nevada Bar No. 9578
         Attorneys for Plaintiff
9

10

11
                                           IT IS SO ORDERED.
12                                                 March 1, 2021
                                           DATE: __________________________________
13

14                                         __________________________________________
                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


30                                          Page 2 of 3
           Case 2:17-cv-00686-APG-DJA Document 74 Filed 03/01/21 Page 3 of 3


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on February 26, 2021, I electronically filed the foregoing STIPULATION FOR
4    AN EXTENSION OF TIME TO FILE AN OPPOSITION TO PLAINTIFF’S MOTION
5    FOR RECONSIDERATION (FIRST REQUEST) via this Court’s electronic filing
6    system. Parties who are registered with this Court’s electronic filing system will be served
7    electronically.
8          Diana S. Ebron, Esq.
           Email: diana@kgelegal.com
9          Karen L. Hanks, Esq.
           Email: karen@kgelegal.com
10         7625 Dean Martin Drive, Suite 110
           Las Vegas, Nevada 89139
11         Attorneys for Plaintiff
12

13
                                            /s/ Carol A. Knight
14                                          CAROL A. KNIGHT, an employee of the
                                            Office of the Nevada Attorney General
15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 3 of 3
